NO. 07-02-0456-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  MARCH 3, 2003
                          ______________________________

                                  ROGER LYNN DAVIS,

                                                        Appellant

                                             v.

                                   JAMES R. ZELLER,

                                                Appellee
                        _________________________________

               FROM THE 258TH DISTRICT COURT OF POLK COUNTY;

                 NO. CIV19,795; HON. LEE ALLWORTH, PRESIDING
                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Appellant Roger Lynn Davis filed a notice of appeal on October 7, 2002. The

clerk’s record was filed on October 29, 2002, and Davis’ brief was due to be filed on

January 16, 2003. It was not filed, but instead Davis filed a document entitled “Appellant’s

Request to Abate the Appeal and Request for Extension of Time Within Which to Obtain

a Ruling from the District Trial Court on a Postjudgment Request for Finding of Facts and

Conclusion of Law.” On January 13, 2003, this court denied the motion to abate the

appeal and extended the deadline by which appellant was to file his brief to February 21,
2003. We also told him that the failure to file a brief by February 21st would result in the

dismissal of the appeal for want of prosecution. February 21st has lapsed and no brief has

been received.

       Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

42.3(b) for want of prosecution.



                                                 Per Curiam




                                             2